Exhibit 10.75

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (the “Agreement”), effective as of May 8,
2006, is made and entered into by and between Steven G. Murdock (“Executive”)
and Meade Instruments Corp., a Delaware corporation (the “Company”).

RECITALS



  A.   Executive served as the Chief Executive Officer, President and Secretary
of the Company and as a member of the Company’s Board of Directors.



  B.   On January 20, 2006, Executive announced he would be resigning as the
Chief Executive Officer, President and Secretary of the Company (the
“Announcement Date”).



  C.   The terms and conditions of Executive’s employment with the Company were
governed by an Employment Agreement, dated as of March 1, 2005 (the “Employment
Agreement”), by and between the Company and Executive which formalizes the
severance commitments owed to Executive as of the Announcement Date.



  D.   Executive’s resignation from his positions as Chief Executive Officer,
President and Secretary will be completed as of the execution of this Agreement
(the “Separation Date”). Accordingly, Executive and the Company desire to enter
into this Agreement to set forth in detail, among other things, the payments and
benefits Executive is entitled to receive in connection with his resignation and
separation from the Company.

NOW, THEREFORE, in consideration of the covenants undertaken in the Agreement,
the Company and Executive agree as follows:

AGREEMENT

1. Resignation. Executive hereby resigns as an officer of the Company and any of
its affiliated entities effective May 8, 2006, and as an employee, and in any
other capacity with the Company and any of its affiliated entities (other than
as a director of the Company as Executive will not be resigning his position as
a director of the Company) as of the Separation Date.

2. Termination of Employment Agreement. The Employment Agreement shall terminate
effective as of the Separation Date, provided, however, that notwithstanding
anything to the contrary in this Agreement, Sections 8 (Confidential
Information), 9 (Inventions and Patents), 10 (Non-Competition), 11
(Non-Solicitation of Customers), 12 (Non-Interference with Employees), 13
(Assistance in Patent Applications) and 14 (Indemnity) of the Employment
Agreement, which are incorporated herein by reference, shall continue to apply
in accordance with their terms. In connection therewith, Executive will continue
to sign all necessary and appropriate documents on behalf of the Company,
including, but not limited to, board resolutions, financial reports and/or
Securities and Exchange Commission filings by the Company consistent with the
exercise of reasonable judgment and past practices, as appropriate. Executive
and the Company also agree to execute the Registration Rights Agreement in the
form attached hereto as Exhibit A.

3. Severance Payments and Benefits. In consideration for Executive’s agreement
to resign on the Announcement Date and for his obligations to the Company under
this Agreement, Executive shall receive the following severance payments and
benefits from the Company in connection with such agreement to resign on the
Announcement Date:



  3.1   Severance Payment. Cash payments (the “Severance Payment”) in an
aggregate amount equal to Four Hundred and Fifty Thousand Dollars ($450,000).



  a.   The Severance Payment shall be paid by the Company to the Executive in
equal monthly payments over a period of one (1) year commencing as of the
Separation Date (each a “Scheduled Payment”).



  b.   The Severance Payments shall be paid by Company check to an address
designated by Executive. In the event the Company fails for any reason to make a
Scheduled Payment in a timely basis, and the failure to make such payment is not
cured by the Company within 30 days after written notice sent to the Company at
its corporate offices, attention: General Counsel, the aggregate amount of all
outstanding remaining Severance Payments shall become immediately due and
payable within 10 days by the Company to Executive in a single lump-sum payment.



  3.2   Continuation of Company sponsored Benefits. Executive’s rights, if any,
regarding continuation of group insurance coverage will be governed by the
Consolidated Omnibus Budget Reconciliation Act of 1984, as amended (“COBRA”),
effective May 1, 2006. The Company will provide Executive with a COBRA notice,
which will include the insurance premium rate for coverage for Executive under
COBRA. Additionally, as long as Executive timely applies for, elects and is
eligible for COBRA benefits, the Company will pay the applicable COBRA premium
for Executive’s coverage for a period of thirty six (36) months. Other than
COBRA benefits under such plans paid for as set forth above, participation by
the Executive in all other Company sponsored benefits and plans shall terminate
on the Separation Date. In the event that neither COBRA nor Cal-COBRA is
available to Executive, the Company shall nevertheless provide insurance to
Executive commensurate with the coverage provided to Executive as of the
Separation Date.



  3.3   Restricted Stock Vesting. Executive owns 60,000 restricted shares of the
Company’s common stock, granted under the Company’s 1997 Stock Incentive Plan
(the “1997 Plan”), which would have become vested as to 1/3 on May 24, 2006, 1/3
on May 24, 2007, and 1/3 on May 24, 2008. The 20,000 restricted shares that
would have become vested as of May 24, 2006 will vest on the Separation Date and
will become unrestricted as of such date. All other restricted stock (40,000
shares) shall immediately cease to vest and will revert to the Company in
accordance with the terms and conditions of the 1997 Plan.



  3.4   Stock Option Vesting. Executive owns options to purchase 745,000 shares
of the Company’s common stock, the terms and conditions of which are subject to
the 1997 Plan and certain Stock Option Agreements, executed in connection with
each applicable stock option grant by the Company and Executive (collectively
“Executive’s Options”). As of the Separation Date, Executive and the Company
agree to terminate all of Executive’s Options and Executive agrees to forfeit
all such options. In connection therewith, all of Executive’s Options shall
revert back to the Company in accordance with the terms and conditions of the
1997 Plan.



  3.5   Life Insurance Documentation and Payments. The Company shall continue to
provide Executive for a period of one (1) year with life insurance equal to that
provided to Executive immediately prior to the Separation Date.



  3.6   Board of Directors. The Board of Directors of the Company agrees to
nominate Executive for re-election to the Board of Directors at the Company’s
2006 Annual Meeting of Stockholders and to include such nomination in the
Company’s proxy materials prepared in connection with such 2006 Annual Meeting.

4. Consulting Services. From and after the Separation Date through May 7, 2008
(the “Consulting Period”), Executive agrees to make himself reasonably available
to the Company’s Board of Directors and its Chief Executive Officer to consult
on business and operational matters as reasonably requested by such persons,
subject to Executive’s prior commitments or obligations. The Company and
Executive agree that the nature of such Consulting Services shall be related
primarily to product development. Executive shall, if requested, provide such
services to the Company at the Company’s headquarters, and in such event, the
Company shall make reasonable space available to Executive at such location. In
no event shall Executive be required to provide more than eight (8) hours per
month of consulting services to the Company. In consideration for such
Consulting Services, the Company shall pay Executive One Hundred and Forty
Thousand Dollars ($140,000) for the first twelve (12) months following the
Separation Date, and Twenty Thousand Dollars ($20,000) for the second twelve
(12) months following the Separation Date (collectively, “Consulting Payments”).
The Consulting Payments shall be paid by Company check to an address designated
by Executive.

5. Independent Contractor Status. Executive acknowledges that Executive is being
engaged by the Company on an independent contractor basis during the Consulting
Period. Under no circumstances shall Executive look to the Company as
Executive’s employer, or as a partner, agent or principal during such period.
Except as expressly provided in this Agreement, Executive shall not be entitled
to any benefits accorded to the Company’s employees, including, without
limitation, worker’s compensation, disability insurance, vacation, sick pay, or
participation in any of the Company’s benefit plans such as its Employee Stock
Ownership Plan or 401k Plan. No compensation to be paid to Executive for
performing the services contemplated in this Agreement shall be subject to any
withholding or deductions provided by local, state or federal law, which shall
be the sole responsibility of Executive.

6. Company Property. The parties agree that the Company’s cell phone issued to
Executive shall remain with Executive under a plan equal to what was in place as
of the Separation Date for a period of twelve (12) months following such Date.
After such twelve (12) month period, the Company’s cell phone shall be
transferred, together with all billing and other documentation, to Executive and
Executive shall, following the Separation Date, be responsible for all expenses
and liabilities related thereto.

7. Executive Release. In consideration of the terms of this Agreement as
provided herein, except as to any obligations provided for or assumed in this
Agreement, Executive agrees to waive and release the Company, and each of its
affiliated or related entities, partnerships, parent or subsidiary corporations,
members, partners, stockholders, directors, officers, employees, attorneys,
agents, predecessors, successors and assigns, and each and all of them
(collectively referred to as the “Company Releasees”), from all claims, damages,
agreements, charges of discrimination or complaints of any nature whatsoever,
whether or not now known, suspected or claimed, matured or unmatured, fixed or
contingent, which Executive or his successors-in-interest ever had, now has, or
may claim to have against the Company Releasees, or any of them, whether
directly or indirectly, by reason of any act, event or omission concerning any
matter, cause or thing arising prior to the date of execution of this Agreement,
including, without limiting the generality of the foregoing, any claims relating
to or arising out of (i) Executive’s employment or the cessation of that
employment; (ii) any agreement between Executive and any of the Company
Releasees, including, without limitation, the Employment Agreement; (iii) any
tort or tort-type claims; (iv) any federal, state or governmental constitution,
statute, regulation or ordinance, including, but not limited to, Title VII of
the Civil Rights of 1964, the Employee Retirement Income Security Act, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act; (v) any claim for wages, salary, bonuses,
partnership interests, profit sharing, and/or any other compensation or benefit;
(vi) any impairment of Executive’s ability to obtain subsequent employment; or
(vii) any permanent or temporary disability or loss of future earnings as a
result of injury or disability arising from or associated with employment or the
termination of the employment relationship with any of the Company Releasees.
This release does not waive or release any claim Executive may have to
unemployment or workers’ compensation benefits. This release includes a waiver
of any rights Executive may have under Section 1542 of the California Civil
Code, or any similar statute or law of any other state, regarding the waiver of
unknown claims. Section 1542 provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, Executive
understands and agrees that this Agreement is intended to include in its effect,
without limitation, all claims, if any, which Executive may have and which
Executive does not now know or suspect to exist in his favor against the Company
Releasees, and this Agreement extinguishes any and all of those claims.

8. Company Release. As additional consideration to Executive, and except as to
any obligations provided for or assumed in this Agreement, the Company agrees to
waive and release Executive, and each of his attorney’s, agents, predecessors,
successors and assigns, and each and all of them (collectively referred to as
the “Executive Releasees”), from all claims, damages, agreements, or complaints
of any nature whatsoever, whether or not known, suspected or claimed, matured or
unmatured, fixed or contingent, which the Company or its successors-in-interest
ever had, now has, or may claim to have against the Executive Releasees, or any
of them, whether directly or indirectly, by reason of any act, event or omission
concerning any matter, cause or thing arising prior to the date of execution of
this Agreement, including, without limiting the generality of the foregoing, any
claims relating to or arising out of (i) Executive’s employment or the cessation
of that employment; (ii) any agreement between Executive and any of the Company
Releasees, including, without limitation, the Employment Agreement; (iii) any
tort or tort-type claims; and (iv) any federal, state or governmental
constitution, statute, regulation or ordinance. This release includes a waiver
of any rights the Company may have under Section 1542 of the California Civil
Code (the language of which is set forth above in paragraph 6), or any similar
statute or law of any other State, regarding the waiver of unknown claims.
Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, the
Company understands and agrees that this Agreement is intended to include in its
effect, without limitation, all claims, if any, which the Company may have and
which the Company does not now know or suspect to exist in its favor against
Executive Releasees, and this Agreement extinguishes any and all of those
claims.

9. Registration of Executive’s Common Stock. Executive hereby agrees to provide
the Company all documentation related to such shares that is necessary for the
Company to fulfill its obligations hereunder no later than two (2) weeks after
the Effective Date. The Company agrees to register Executive’s Common Stock in
accordance with the terms and conditions of that certain Registration Rights
Agreement, attached hereto as Exhibit A.

10. Acknowledgement. Executive represents that he has had an opportunity to
discuss all aspects of this Agreement with his legal counsel, and understands
all provisions of this Agreement and is voluntarily entering into its terms.
Executive acknowledges the following: (i) he has been given at least twenty-one
(21) days within which to consider this Agreement; (ii) he has been advised in
writing that he has the right to and may consult with an attorney before
executing this Agreement, and acknowledges that he has had the opportunity to
consult an attorney; and (iii) he has seven (7) days following the execution of
this Agreement to revoke the Agreement. To revoke the Agreement, Executive must
advise the Company in writing of his election to revoke it within the seven
(7) day period. Executive recognizes that he is specifically releasing, among
other claims, any claims he may have arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and all amendments thereto. Executive
acknowledges that this Agreement is intended by the parties to comply with the
terms and provisions of the Older Workers Benefit Protection Act of 1990 and all
amendments thereto.

11. Public Statements. Executive agrees that he shall not directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any person that disparages, either professionally or personally, the Company or
its subsidiaries and affiliates, past and present, and each of them, as well as
its and their directors, officers and employees, and each of them and the
Company agrees that it shall not directly or indirectly, make or ratify any
statement, public or private, oral or written, to any person that disparages
Executive, either professionally or personally.

12. Indemnity. The Company and Executive expressly acknowledge that the
provisions of their Indemnity Agreement, and the provisions of the Employment
Agreement set forth above, continue to apply to Executive. Accordingly, the
Company covenants and agrees that as long as Executive shall continue to serve
as a director of the Company and thereafter so long as Executive shall be
subject to any possible Proceeding, the Company, subject to the terms hereof,
shall promptly obtain and maintain in full force and effect directors’ and
officers’ liability insurance (“D&O Insurance”) in reasonable amounts from
established and reputable insurers. In all D&O Insurance policies, Executive
shall be provided the same rights and benefits as are accorded to the most
favorably insured of the Company’s directors and officers. Notwithstanding
anything in this Section, the Company shall have no obligation to obtain or
maintain D&O Insurance if the Company determines in good faith that insurance is
not reasonably available, the premium costs for insurance are disproportionate
to the amount of coverage provided or the coverage provided by insurance is so
limited by exclusions that it provides an insufficient benefit. For purposes of
this Section, the term “Proceeding” shall include any threatened, pending or
completed action, suit or proceeding, whether brought by or in the name of the
Company or otherwise and whether of a civil, criminal or administrative or
investigative nature, by reason of the fact that Executive is or was a director
and/or officer of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another enterprise, whether
or not he is serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement is to be provided under the
Indemnity Agreement.

13. Miscellaneous Provisions.



  A.   Modification. This Agreement is personal to Executive and shall not,
without the prior written consent of the Company, be assignable by Executive.



  B.   Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns and any such successor or
assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” and “assignee” shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
the stock of the Company or to which the Company assigns this Agreement by
operation of law or otherwise.



  C.   Modification. This Agreement may not be amended or modified other than by
a written agreement executed by an Executive Officer of the Company.



  D.   Complete Agreement. This Agreement (and the exhibit hereto) constitutes
and contains the entire agreement and final understanding concerning Executive’s
employment relationship with the Company and the other subject matters addressed
herein between the parties, and supersedes and replaces all prior negotiations
and all agreements proposed or otherwise, whether written or oral, concerning
the subject matters hereof, provided, however, that notwithstanding anything to
the contrary in this Agreement, Sections 8 (Confidential Information), 9
(Inventions and Patents), 10 (Non-Competition), 11 (Non-Solicitation of
Customers), 12 (Non-Interference with Employees), 13 (Assistance in Patent
Applications) and 14 (Indemnity) of the Employment Agreement, which are
incorporated herein by reference, shall continue to apply in accordance with
their terms and nothing herein shall limit or otherwise modify the
indemnification obligations of the Company in favor of Executive under the
Company’s Certificate of Incorporation, Bylaws or the Indemnity Agreement.
Except as contained in the foregoing proviso, any representation, promise or
agreement not specifically included in this Agreement shall not be binding upon
or enforceable against either party. This is an integrated agreement.



  E.   Litigation and Investigation Assistance. Executive agrees to cooperate to
the extent reasonably requested in the Company’s defense against any threatened
or pending litigation or in any investigation or proceeding by any governmental
agency or body that relates to any events or actions which occurred during the
term of Executive’s employment. To the extent the Company requests Executive’s
assistance in such matters at any time after the Consulting Period, Executive
shall be compensated by the Company at a mutually agreed upon hourly rate. The
Company shall reimburse Executive for all reasonable, out of pocket expenses
incurred by Executive in fulfilling his obligations under this Section.



  F.   Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.



  G.   Specific Performance. It might be impossible to measure in money the
damage to a party if another party breaches this Agreement. If any such failure
occurs, the party damaged might not have an adequate remedy at law or in
damages. Therefore, each party consents to the issuance of an injunction or
other appropriate relief, and the enforcement of other equitable remedies,
against it to compel performance of this Agreement.



  H.   Choice of Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.



  I.   Cooperation in Drafting. Each party has cooperated in the drafting and
preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.



  J.   Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.



  K.   Arbitration. As a material inducement to enter into this Agreement, to
the fullest extent allowed by law, any controversy, claim or dispute between
Executive and the Company will be submitted to final and binding arbitration
before a single neutral arbitrator in Orange County, California for
determination in accordance with the American Arbitration Association’s (“AAA”)
National Rules for the Resolution of Employment Disputes, as the exclusive
remedy for such controversy, claim or dispute. In any such arbitration, the
parties may conduct discovery to the same extent as would be permitted in a
court of law. The arbitrator shall issue a written decision, and shall have full
authority to award all remedies which would be available in court. The Company
shall pay the arbitrator’s fees and any AAA administrative expenses. Any
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. BY AGREEING TO THIS BINDING ARBITRATION PROVISION,
BOTH EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY JURY. This
bilateral arbitration agreement is to be construed as broadly as is permissible
under relevant law. In connection with any arbitration proceeding commenced
hereby, the prevailing party shall be entitled to reimbursement of its
reasonable attorney’s fees and costs, including arbitrator fees.



  L.   Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.



  M.   Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an Executive Officer of the Company. No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.



  N.   Expenses. Each party shall bear their own legal expenses and costs in
connection with the negotiation, preparation and execution of this Agreement. In
the event that any action or proceeding is brought in connection with this
Agreement the prevailing party therein shall be entitled to recover its costs
and reasonable attorney’s fees



  O.   Executive’s Death. In the event of Executive’s death during the time in
which Scheduled Payments are to be made and/or the other benefits are to be
provided to Executive, the Company shall pay such Scheduled Payments or provide
such benefits (but only to the extent that the underlying benefit plans permit
such contribution of benefits) to such person or persons as Executive shall have
directed in writing or, in absence of a designation, the estate of Executive. In
the event of Executive’s death, reference in this Agreement to Executive shall
be deemed, where appropriate, to refer to his beneficiary, estate or other legal
representative.

1





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

MEADE INSTRUMENTS CORP.

By:/s/ Mark D. Peterson
Name: Mark D. Peterson
Title: SVP, General Counsel and Secretary


By:/s/ Brent W. Christensen
Name: Brent W. Christensen
Title: SVP and Chief Financial Officer


EXECUTIVE:

By: /s/ Steven G. Murdock

Steven G. Murdock

2

EXHIBIT A
Registration Rights Agreement

[Exhibit Excluded]

3